        Case 8-20-72840-ast             Doc 10       Filed 09/11/20          Entered 09/11/20 10:56:59




THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re
                                                                 Case No. 820-72840-735
Douglas M. Reda,                                                 Chapter 7
                                    Debtor(s).
-----------------------------------------------------------x
                     NOTICE OF TELEPHONIC SECTION 341 MEETING OF CREDITORS

         YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the above-captioned
case, scheduled for October 8, 2020 at 9:00 a.m. is set as a telephonic meeting and conducted by telephone
conference on October 8, 2020 at 9:00 a.m. (the “Designated Meeting Time”).
         All parties shall appear by phone at the section 341 in accordance with the instructions below.
         Call-in Information:
         On the date and time set forth above, parties shall dial-in to the meeting using the following dialing instructions:
                  Meeting Dial-in No: (877) 771-8377, and
                  when prompted enter the Participant Code: 6032886 followed by #.
         To avoid confusion or technical difficulties, attendees are instructed to call in at the Designated Meeting Time,
not before that time, and to disconnect the call after their meeting is concluded. Thank you for you anticipated
cooperation in this regard.
         Instructions for Testifying Debtors and Counsel
         No later than one day prior to the Designated Meeting time, the debtor and/or their counsel are required to email
the trustees with an imaged copy of the debtor’s photo identification and proof of the debtor’s social security number
(“Identification Documents”) A copy of the Debtor’s identification and proof of social security number must be provided
to the trustee via a secure method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents
deemed acceptable in accordance with current applicable procedures.
         Telephonic appearances shall be conducted in accordance with current applicable procedures for telephonic
meetings. Accordingly, a Declaration Regarding Administration of Oath and Confirmation of Identity and Social
Security Number form shall be completed by the individual performing this function and transmitted to the trustee
immediately following the meeting.
         Alternatively, if compliance with the procedures set forth above are not possible or practical under these
emergent circumstances, the debtor’s attorney may submit prior to the time of the scheduled meeting a declaration
confirming that: (1) the attorney met with the debtor in-person; and (2) the attorney examined and verified the debtor’s
original identification documents and social security number. In such situations, upon notification by the debtor and/or
their counsel that they are using the alternate procedures, the trustee will administer the oath telephonically at the
commencement of the 341 meeting.

Date:    September 11, 2020                                     Chapter 7 Trustee
                                                        /s/ Marc A. Pergament
                                                        400 Garden City Plaza, Suite 403
                                                        Garden City, New York 11530
